******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DISCIPLINARY COUNSEL v. JOHN R. WILLIAMS
                 (AC 37319)
                 Lavine, Beach and Mullins, Js.
        Argued March 7—officially released June 28, 2016

(Appeal from Superior Court, judicial district of New
                Haven, Blue, J.)
  Norman A. Pattis, with whom, on the brief, was John
R. Williams, self-represented, for the appellant
(defendant).
   Karyl L. Carrasquilla, chief disciplinary counsel,
with whom was Desi Imetovski, assistant chief disci-
plinary counsel, for the appellee (plaintiff).
  Charles Kurmay filed a brief for the Connecticut
Criminal Defense Lawyers Association as amicus
curiae.
                         Opinion

   MULLINS, J. The defendant attorney, John R. Wil-
liams, claims in relevant part that his right to due pro-
cess was denied when the court failed to provide him
with proper notice of a disciplinary hearing and a mean-
ingful opportunity to be heard before rendering a judg-
ment suspending him from the practice of law for
twenty days. We agree and, accordingly, reverse the
judgment of the trial court and remand the case for a
new hearing.
  The following facts, which are ascertained from the
record and are not in dispute, inform our review. There
are two underlying cases that are relevant to the instant
matter; one is a state court case and the other is a
federal court case.
   In the state court case, Williams represented criminal
defendant Angelo Reyes during the course of Reyes’
trial in the judicial district of New Haven. In that case,
Reyes had been charged with two counts of arson in
the second degree in violation of General Statutes § 53a-
112 (a) (2), two counts of conspiracy to commit criminal
mischief in the first degree in violation of General Stat-
utes §§ 53a-48 (a) and 53a-115 (a) (1), and conspiracy
to commit burglary in the first degree in violation of
General Statutes §§ 53a-48 (a) and 53a-101 (a) (1).
  Before facing these charges in state court, however,
Reyes had been tried in federal court on similar charges.
He was acquitted of those federal charges.
   As jury selection was about to begin in the state
court case, the court discussed with Williams and the
prosecutor the federal court case in which Reyes had
been acquitted. In particular, the court discussed the
fact that counsel had met in chambers and agreed that
the jury verdict in the federal case would not be men-
tioned during voir dire in Reyes’ state court case. The
court then stated: ‘‘And second . . . during the trial
itself, the federal jury’s verdict will not be mentioned
by counsel or witnesses without prior permission of
the court, and, if somebody wants to bring it up, it’s a
simple matter to say, Your Honor, may the jury be
excused, and then, you know, address me seeking per-
mission if that seems appropriate.’’ The court then
asked if that was agreeable to the parties, and both the
prosecutor and Williams said ‘‘yes.’’
   Following jury selection, the court clarified that Wil-
liams had no outstanding motions on behalf of Reyes,
which Williams confirmed, and it then addressed an
outstanding motion in limine that the state had filed
concerning the use of information from Reyes’ federal
court trial. The court reiterated its earlier ruling that
‘‘there was to be no mention of the verdict in the federal
trial without prior consent of the court,’’ and it asked
the prosecutor if he was seeking an order that was even
prosecutor, Williams and the court, the court then
stated: ‘‘I’m going to stick with my original order, which
is that the outcome of the federal proceeding may not
be mentioned in the jury’s presence without prior con-
sent of the court.’’1
   On October 1, 2014, during the evidentiary portion
of Reyes’ trial, the state called to the witness stand one
of Reyes’ alleged coconspirators, Osvaldo Segui, Sr.2
During direct examination, Segui testified in part about
a specific plea agreement he had with federal authori-
ties and his expectations related to his pending state
criminal charges. On cross-examination, Williams
inquired about, inter alia: Segui’s conviction in his fed-
eral criminal case; the plea agreement Segui had with
the federal prosecutor for a sentence that was less than
the mandatory minimum sentence; the fact that Segui
had testified against Reyes in Reyes’ federal criminal
trial as part of Segui’s plea agreement for, inter alia, a
reduced sentence; Segui’s pending state charges; and
Segui’s agreement with the state, which was contingent
on his testifying for the state in Reyes’ state criminal
trial. During cross-examination, the following colloquy
occurred between Williams and Segui as Williams
attempted to impeach Segui with a transcript from Seg-
ui’s federal court sentencing hearing:
  ‘‘Q: Isn’t it true, Mr. Segui, that in your presence,
Assistant United States Attorney McConnell said—and
counsel, for your benefit, it’s page eleven: ‘. . . the
verdict in the case is immaterial.’ Do you remember
him saying that?
  ‘‘A: I don’t understand that—material stuff.
  ‘‘Q: You don’t know what the word immaterial means?
  ‘‘A: No, I don’t.
  ‘‘Q: It means it doesn’t matter.
  ‘‘A: Okay.
  ‘‘Q: That was, in fact, your—that was, in fact, what
the government told you; isn’t that right?
  ‘‘A: I don’t recall it, but yes—yes.
  ‘‘Q: All right. And then the [federal] judge spoke, and
Judge Shea addressed you directly as well as the other
people in the courtroom, do you remember that?
  ‘‘A: Yes. . . .
  ‘‘Q: Do you remember that Judge Shea said, ‘I also
want to add, I echo what Mr. McConnell said. While
your assistance did not result in a conviction, the fact
is—’
  ‘‘[The Prosecutor]: Objection.
  ‘‘The Court: Sustained. The jury will step out.’’
(Emphasis added.)
  After the jury was excused, the colloquy continued:
   ‘‘The Court: Mr. Williams, I respect you a great deal,
but you have expressed your outrage several times
already at various things that happened. I think that this
is actually pretty outrageous, because we specifically
addressed the question of whether the jury should be
informed of what [was] the outcome of the federal trial
before, and it was agreed that you were not to mention
that without the specific consent of the court, and you—
you should know that if you wanted to get into this,
you needed to obtain my consent prior to mentioning
this in front of the jury.
  ‘‘Attorney Williams: You Honor, if I may.
  ‘‘The Court: Please.
   ‘‘Attorney Williams: I know that at an earlier stage
of the proceeding that was said, however, subsequently
in this room before Your Honor, on the record, when
the state raised its—one of its motions in limine con-
cerning the outcome of the federal case, we discussed
at length the fact that this witness’ testimony here and
his understanding is profoundly influenced by every-
thing that happened—
  ‘‘The Court: Nevertheless, you needed my permission,
and you did not get it.
  ‘‘Attorney Williams: It was my understanding that
Your Honor, by that order, was granting permission. I—
  ‘‘The Court: Your understanding is entirely erroneous,
and you should know that. We will consult—in due
time, transcripts will be consulted. You are certainly
way out of line. Does the state wish a mistrial?’’
   The prosecutor requested time to consult with his
colleagues on the matter and indicated that he would
like until 2 p.m. to decide whether to seek a mistrial.
The court then stated in relevant part: ‘‘Mr. Williams,
you are way out of line, and I will just tell you right
now—and I’m going to ask you if there’s going to be
any doubt in your mind after I do this—that if you wish
to mention or even imply the outcome of the federal
trial before the jury in this case, you must get my express
permission to do so. Is that clear?’’ Williams responded:
‘‘Yes it is, Your Honor.’’ The court then recalled the jury,
told it to ‘‘ignore the previous question,’’ and permitted
cross-examination to continue until the 1 p.m. lun-
cheon recess.
  Following the luncheon recess, the court inquired as
to whether the prosecutor was seeking a mistrial. The
prosecutor stated that he was not seeking a mistrial
but that he would like the court to give a curative
instruction, to which the court agreed. The court then
addressed Williams:
  ‘‘The Court: Mr. Williams, I’ll just say now, I’m not
gonna—I know you’re in the middle of a criminal trial,
and you’re, of course, one of the—not only an experi-
enced attorney but one of the most experienced attor-
neys in the state. . . . Having said that, I have certain
responsibilities. I view what happened today as . . . a
very grave matter. I have asked the court reporter to
order—I’ve ordered two transcripts; one is the tran-
script of what happened at [12:40 p.m.] today, and the
other . . . [is] the transcript of my pretrial order relat-
ing to this.
  ‘‘What I’m going to do in addition [to] this is give
you an opportunity—and this is not an urgent matter
since a mistrial has not been declared—but with all
deliberate speed as we can . . . to order a transcript
of whatever may have occurred in court between my
pretrial order and what happened at [12:40 p.m.] that
you say may have allowed you to do what you did,
and all of that can be taken into account in a hearing
that will be scheduled after the conclusion of this trial.
   ‘‘That’s all I’m going to say right now, but you stand
. . . alerted both to the fact that this court views the
matter as very serious, and the court unhappily—and
I emphasize unhappily—will have to pursue the matter,
but only after a fair hearing and giving you an oppor-
tunity . . . to order a transcript of anything that may
have occurred in court that . . . may . . . mitigate
the situation. Is that clear?
  ‘‘Attorney Williams: It is.’’ (Emphasis added.)
   The court proceeded to recall the jury and give a
curative instruction,3 and Williams resumed cross-
examination of Segui. On October 7, 2014, after the
close of evidence, counsel engaged in closing argu-
ments. Williams argued, in part: ‘‘Without a doubt,
[Segui and his son] had a strong motivation to testify
falsely. I know you were told and they recited the usual
language—well . . . I’m only gonna get all . . . these
perks, I’m gonna get these good things . . . if I tell the
truth. But, you’ll recall that both of them admitted that
when they were in federal court, after having testified
in federal court, and they came up to be sentenced
for the crimes of which they are guilty, of which they
admitted that they were guilty, what did the judge tell
them? It’s not—I’m not the one who decides whether
they’re telling the truth. The only person who decides
is the prosecutor. If you please the prosecutor, you get
the credits, and, in that particular [case], what did they
get? They had [pleaded] guilty to crimes—not, by the
way, crimes charged in this case—other crimes entirely,
federal crimes, of which my client has never been con-
victed. They [pleaded] guilty to those crimes carrying
a mandatory minimum sentence set by the Congress of
the United States, a mandatory minimum sentence of
at least seven years in prison, mandatory. And what did
they get? In one case, three years. In the other case,
four [years].’’ (Emphasis added.)
  Williams continued his summation, which encom-
passes several pages of transcript. Following closing
argument, out of the presence of the jury, the prosecutor
indicated to the court that, although he had not wanted
to interrupt Williams during his summation, he objected
to Williams’ statement during closing argument that his
client had not been convicted of any federal crime. The
court indicated that it also saw this as troubling and
stated that a hearing would be held on the matter.4
  On October 9, 2014, the jury returned a guilty verdict
on all counts against Reyes, and the court then sched-
uled a bail hearing for 2 p.m. that same day. Immediately
following the bail hearing and the release of Reyes
on bail with certain conditions, the court excused the
prosecutor, and it requested that Williams remain in
the courtroom. Immediately thereafter, the court pro-
ceeded to hold a hearing on Williams’ actions and the
possibility of sanctions.
   Williams told the court that he was not prepared to
go forward at that time because he ‘‘had not anticipated
that this hearing would be held this afternoon because
[the court] had previously indicated that [he] would be
given an opportunity [to] obtain such transcripts as
[he] needed and review them in preparation [for the
hearing].’’ Williams then informed the court that he had
ordered the transcripts as the court had instructed him
to do, but that they had not yet been delivered. As a
result, he explained, he, therefore, had not had time to
prepare for a hearing. Notwithstanding Williams’ pro-
testations, the court proceeded with the hearing, found
that Williams had violated the order of the court on
more than one occasion, and sanctioned him by sus-
pending him from the practice of law for twenty days.
This appeal followed.
   On appeal, Williams argues that the court caught him
off guard at the end of his client’s bail hearing by imme-
diately holding a hearing regarding his actions during
his client’s trial. He argues that he tried to explain to
the court that he was not prepared and that the court
specifically had told him that he would be given time
to obtain a transcript and to prepare for a hearing that
would be scheduled after Reyes’ trial. He contends that
trial does not end until after sentencing and that it
certainly does not end with a contested bail hearing.
He further argues that he ‘‘was given no opportunity at
all to prepare to meet the accusations against him, and,
in fact, was not even given notice that his summation
would be considered a separate ground for discipline.’’
Under the particular circumstances of this case, we
agree that Williams was not given adequate notice of
and time to prepare for the hearing in which the court
found him in wilful violation of its orders and ordered
him suspended from the practice of law for twenty days.
  ‘‘It is well established that [j]udges of the Superior
Court possess the inherent authority to regulate attor-
ney conduct and to discipline the members of the bar.
. . . It is their unique position as officers and commis-
sioners of the court . . . which casts attorneys in a
special relationship with the judiciary and subjects
them to its discipline. . . .
   ‘‘In attorney disciplinary proceedings, two interests
are of paramount importance. On the one hand, we
must not tie the hands of . . . courts with procedural
requirements so strict that it becomes virtually impossi-
ble to discipline an attorney for any but the most obvi-
ous, egregious and public misconduct. On the other
hand, we must ensure that attorneys subject to disci-
plinary action are afforded the full measure of proce-
dural due process required under the constitution so
that we do not unjustly deprive them of their reputation
and livelihood.’’ (Citations omitted; internal quotation
marks omitted.) Sowell v. DiCara, 161 Conn. App. 102,
129–30, 127 A.3d 356, cert. denied, 320 Conn. 909, 128
A.3d 953 (2015); see Thalheim v. Greenwich, 256 Conn.
628, 649, 775 A.2d 947 (2001) (‘‘At their core, the due
process clauses of the state and federal constitutions
require that one subject to a significant deprivation of
liberty or property must be accorded adequate notice
and a meaningful opportunity to be heard. . . . These
requirements apply to the imposition of sanctions [on
attorneys].’’ [Citations omitted; internal quotation
marks omitted.]).
   ‘‘Suspension [of an attorney] may be summary, and
is an inherent power of the . . . court. . . . As long
as there is no denial of due process . . . [a court] may,
for good cause, discipline attorneys who practice before
it by suspending them from practice . . . for a reason-
able and stated period.’’ (Citation omitted.) In the Mat-
ter of Presnick, 19 Conn. App. 340, 351, 563 A.2d 299,
cert. denied, 213 Conn. 801, 567 A.2d 833 (1989).
   ‘‘To satisfy the requirements of due process, attor-
neys subject to disciplinary action must receive notice
of the charges against them. . . . [T]he notice afforded
to an attorney subject to a disciplinary hearing may be
oral or written, as long as it adequately informs the
attorney of the charges against him or her and allows
him or her to prepare to address such charges. Simi-
larly, an attorney subject to disciplinary proceedings
must be given reasonable notice of the charges against
him or her before the proceedings commence . . . .’’
(Citations omitted; emphasis altered; internal quotation
marks omitted.) Burton v. Mottolese, 267 Conn. 1, 20–21,
835 A.2d 998 (2003), cert. denied, 541 U.S. 1073, 124 S.
Ct. 2422, 158 L. Ed. 2d 983 (2004). In addition, ‘‘ordinarily
due process would require that a hearing be held before
sanctions can be imposed . . . .’’ In the Matter of Pre-
snick, supra, 19 Conn. App. 351; see Briggs v. McWeeny,
260 Conn. 296, 318, 796 A.2d 516 (2002).
  In this case, it is clear that the court did not issue a
summary suspension. See Practice Book § 2-45. Here,
the court told Williams that it would schedule a hearing
after Reyes’ trial. The court then informed Williams that
he could order transcripts so that he would be prepared
for that hearing. The court further explained to Williams
that, at that hearing, Williams would be permitted to
present his argument to the court that demonstrated
that he did not wilfully violate the court’s order.
   Specifically, the court told Williams during the Octo-
ber 1, 2014 proceedings that ‘‘this [was] not an urgent
matter since a mistrial ha[d] not been declared [but
that he should] order a transcript of whatever may have
occurred in court between [the court’s] pretrial order
and what happened at [12:40 p.m.] that . . . may have
allowed you to do what you did, and all of that can be
taken into account in a hearing that will be scheduled
after the conclusion of this trial.’’ (Emphasis added.)
On that direction, Williams did order a transcript of
the proceedings.
  When the court, on October 9, 2014, immediately
following Reyes’ contested bail hearing, told Williams
to remain in court and then proceeded to conduct a
disciplinary hearing, Williams, as soon as the court gave
him an opportunity, informed the court that he was not
prepared to go forward at that time. He explained that
he had not anticipated that the hearing would be held
at that moment given that the court had told him to
order a transcript in order to prepare for a hearing,
which he had done. He also explained that the transcript
was not yet available from the court reporter. The court,
nevertheless, proceeded to conduct the hearing, for
which Williams had not been given time to prepare.5
   In sum, although the court clearly wanted to address
this extremely serious matter as soon as possible, it,
nevertheless, did not rule summarily at the time of the
conduct that it found offensive.6 See Practice Book § 2-
45. Rather, the court told Williams that he should order
the relevant transcripts and be prepared for a hearing
that would be scheduled after Reyes’ trial and at which
Williams would be given the opportunity to try to
explain why his conduct was not a violation of the
court’s order. Williams, thus, was entitled to a properly
noticed hearing regarding his conduct and whatever
sanction might be appropriate, and he was entitled to
time to prepare for that hearing. Accordingly, the judg-
ment must be reversed and the case remanded to the
trial court for a new hearing.
  The judgment is reversed and the case is remanded
for further proceedings.
      In this opinion the other judges concurred.
  1
     The entire colloquy regarding the state’s motion in limine was as follows:
   ‘‘The Court: All right. Good morning. I’ve had a productive meeting at
sidebar with counsel about the motions that are pending. Right now, Mr.
Williams, as I understand, there are no defense motions that are claimed
at this time?
  ‘‘Attorney Williams: That’s correct, Your Honor.
   ‘‘The Court: Thank you. Turning to state motions, let me just go through
this. First, I have a motion in limine regarding the federal trial. It was unclear
at sidebar whether this seeks any relief other than what the court has
previously ordered. The court previously ordered—and I believe there was
no exception to this order—that there was to be no mention of the verdict
in the federal trial without prior consent of the court. That’s what the
court ordered.
   ‘‘Obviously, it seems to me that if any witness for either party testifies
and then on cross-examination the opposing party seeks to impeach that
witness with some sort of prior inconsistent statement, it can always be
said, sir, at a prior proceeding, did you not, on, you know, whatever date
it is, did you not say that; and, that could certainly be done without men-
tioning the verdict. I don’t know . . . whether you’re seeking . . . any
broader ruling of the court.
   ‘‘[The Prosecutor]: Not necessarily, Your Honor. I think the language
that I—
   ‘‘The Court: Not necessarily. Well, just tell me what you are seeking.
   ‘‘[The Prosecutor]: Absolutely. Well, I think the language I use is a bit
broader in the request because I think we’ll go down a slippery slope if we
start mentioning the investigations and the involvement of the federal case.
We’re just trying to avoid that, going down to the verdict and to the jury and—
   ‘‘The Court: Well, sure, but when a witness testifies—well, first, in terms
of investigations, I’m guessing there’s going to be prosecution witnesses
who have investigated both the federal and the state case.
   ‘‘[The Prosecutor]: But we’re not intending to elicit any testimony regard-
ing the other matters.
   ‘‘The Court: Yes, but, certainly, that may be the case, but somebody can
always be asked—I mean, if, for example, somebody can always be asked
if he’s aware of a fact and somebody could’ve become aware of a fact
through a prior investigation, and it’s not my rule to hamstring the defense
on this. In fact, I think that while questions . . . can certainly be put in
some sort of way that doesn’t specifically name a prior investigation, at
some point, it may become necessary to bring to the jury’s attention that
there was some sort of prior proceeding—for example—what I certainly
anticipate—and this could be the case with either side—is that if any witness
called by the prosecution or by the defense testifies in a way that is perceived
to be different from their testimony in the federal proceedings, that witness
can certainly be asked, is it not true, sir, that in a prior proceeding you said
X, Y and Z? I don’t see any way around that, and I’ve certainly had many
cases like that where that’s, for example, I’ve had several trials that have
followed a mistrial; more benignly, it frequently happens that, say, a police
officer or civilian witness might testify in motions perhaps, and then maybe
testifies a little bit differently on the stand, and the way the lawyers usually
couch the question is, sir, isn’t it true that in a prior proceeding, you said
X, Y, and Z.
   ‘‘[The Prosecutor]: I think that’s perfectly appropriate. I’m not in any way
trying to limit the use evidentiary-wise of a prior consistent or inconsistent—
   ‘‘The Court: So, that it may well come to the jury’s attention it was some
sort of prior proceeding. I don’t know that it has to be identified.
   ‘‘[The Prosecutor]: That’s our concern.
   ‘‘The Court: So, Mr. Williams, I’m certainly not here to hamstring you,
and I can imagine circumstances in which the jury might have to know that
there was a prior federal trial. But, I’m wondering if, for the most part, you
could at least preliminarily be content with a form of the question, sir, in
a prior proceeding on whatever date it was, did you not testify as to X, Y,
and Z? That sort of thing.
   ‘‘Attorney Williams: Well, in that particular sort of situation, of course,
that’s traditionally the way we do it.
   ‘‘The Court: Sure.
   ‘‘Attorney Williams: But there’s much more to it in this case. I mean, for
heaven’s sake, they’re bringing in [Federal Bureau of Investigation] agents.
   ‘‘The Court: Sure.
   ‘‘Attorney Williams: [Federal Bureau of Investigation agents] don’t conduct
investigations of state cases. I mean, how am I going to . . . examine them
on direct? How am I going to cross-examine them?
   ‘‘The Court: Well, I guess that we’ll have to see. Yeah.
   ‘‘Attorney Williams: And we have all of these cooperation agreements.
Those cooperation agreements aren’t with the state’s attorney; they’re with
the U.S. attorney . . . and the—
   ‘‘The Court: So maybe—so the rabbit may be well out of the hat.
   ‘‘Attorney Williams: Well out of the hat.
   ‘‘The Court: Yeah. You know . . . at this point, here’s what I’m going to
do with the state’s motion. I’m going to stick with my original order which
is that the outcome of the federal proceeding may not be mentioned in the
jury’s presence without prior consent of the court. It seems to me what Mr.
Williams says is intuitively correct to me, that it will just have to be obvious
when [Federal Bureau of Investigation] agents and the like testify or perhaps
when a cooperation agreement comes into evidence that there was some
sort of prior federal proceeding. That’s something the court can live with,
and, I mean, the most important thing is that the relevant evidence comes
out. Whether the outcome of the federal proceeding is relevant—you know—
right now, I don’t see it. I mean, any—I go on the assumption anything is
possible, but my prior consent has to be obtained.
   ‘‘So I’m not here to . . . force everybody into awkwardness by any means.
I don’t think it’s particular[ly] prejudicial to either party for the jury to know
that there may have been some sort of prior federal proceeding [in] which
all these . . . agents and the like were investigating, [in] which some wit-
nesses . . . may have signed cooperation agreements. We just have to see.
So, at any rate, that’s my order.’’
   2
     Both Segui and his son, Osvaldo Segui, Jr., were alleged to have been
Reyes’ coconspirators, and both were convicted in federal court after enter-
ing into plea agreements. Additionally, both Segui and his son testified
against Reyes in Reyes’ federal court trial and in his state court trial.
   3
     The court gave the following curative instruction: ‘‘Ladies and gentlemen,
I just want to give you one instruction concerning the question that was
put to you about the federal [judge’s] sentencing remarks—this was [at
approximately 12:40 p.m.] and you’ll recall there was a question and you
were excused. First, the objection to that question has been sustained, it’s
not part of the evidence; you should disregard it.
   ‘‘Second, it’s no secret . . . that there was a federal proceeding in the
fall of 2013 at which this witness . . . testified [and] in which Mr. Reyes
was also involved, but the subject matter of the federal trial and the subject
matter of this are quite different subject matters, and whatever happened
in that trial, one way or the other—and there’s no evidence of what happened
in that trial one way or the other—must have no bearing on what happens
here because your sworn duty as jurors in this case . . . is to decide the
case based exclusively on the evidence presented in this court, and the legal
instructions you’re given by the court at the end of the case.’’
   4
     After the prosecutor indicated that he had a concern with Williams’
closing argument, the following colloquy occurred:
   ‘‘[The Prosecutor]: Yes. I just have a comment to make in regards to
defense counsel’s closing. . . . The comment that I was concerned about
was in reference to—during the course of Mr. Williams’ comments, he made
a comment to the effect of—in referencing the federal convictions of [Mr.
Segui and his son]—there was a comment to the effect of—and you recall
those are crimes of which my client was never convicted.
   ‘‘The Court: I noticed that as well. Mr. Williams, the state did not object.
I didn’t want to interrupt, but, you know, I’ve explained already that this is
a very grave matter.
   ‘‘Attorney Williams: That wasn’t—
   ‘‘The Court: I have ordered a transcript from the reporter, and as I have
told you, following the jury’s verdict, there will be a hearing on what I have
to do with you. I am not looking forward to that, but there will be such a
hearing, at which point you will be allowed to say anything you want in
your defense, but you must know that that remark certainly wouldn’t be
chalked in your favor.
   ‘‘Attorney Williams: You Honor, that remark was in no way a violation
of your order. Your Honor, in fact—
   ‘‘The Court: That’s what you say.
   ‘‘Attorney Williams: Well, it’s more than that. The state elicited evidence,
as I recall—
   ‘‘The Court: You said crimes of which your client has never been convicted.
   ‘‘Attorney Williams: That’s correct.
   ‘‘The Court: That’s a clear—well—
   ‘‘Attorney Williams: I never—
   ‘‘The Court: —it may be correct, but we have no evidence—evidence one
way or the other of which—of what the outcome of the federal proceeding is.
   ‘‘Attorney Williams: There’s no evidence that he was even charged with
the crimes that they [pleaded] guilty to. That’s my point.
   ‘‘The Court: Nevertheless, there is no evidence of the outcome of any
federal proceeding, and we know that the court had repeatedly given orders
on this. I’m not looking for argument at this time. You will be given an
opportunity to say anything you want in your defense at the sanctions
hearing, but you are—I am very sad to say—digging a grave that was pretty
deep already, and that I’m going to have to consider in doing things that
. . . I don’t want to do.’’ (Emphasis added.)
   5
     We are aware that the court also told Williams, following his summation,
that a hearing would take place following the jury’s verdict. In light of the
court’s earlier statement, we are not persuaded that this statement gave
Williams notice that the hearing would take place immediately after the bail
hearing, or that it gave him adequate time to obtain the necessary transcripts
and prepare for that hearing.
  6
    We offer no opinion as to whether due process would permit the court
to order a suspension from the practice of law in a summary proceeding.